Case 8:20-cv-00803-JLS-DFM Document 38 Filed 08/27/20 Page1of1 Page ID #:1187

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES —- GENERAL

Case No. SA CV 20-00803-JLS (DFM) Date: August 27, 2020

 

Title Rohan Vijay Murgai v. The People

 

 

 

Present: The Honorable Douglas F. McCormick, United States Magistrate Judge

 

 

 

 

 

Nancy Boehme Court Reporter
Deputy Clerk Not Present
Attorney(s) for Plaintiff(s): Attorney(s) for Defendant(s):
Not Present Not Present

 

Proceedings: (INCHAMBERS) Order to Show Cause

 

 

 

On April 27, 2020, Plaintiff filed this pro se civil rights action. See Dkt. 1. In May
2020, the Court issued a minute order stating that it was unclear whether Plaintiff intended
to file a new lawsuit. See Dkt. 4. In response, Plaintiff submitted both a request to proceed
in forma pauperis and a check for the filing fee. He also indicated that he intended to file a
new lawsuit in this court. The Court accepted the filing fee and denied his request to

proceed in forma pauperis, finding that he made an inadequate showing of indigency. See
Dkt. 9.

On June 19, 2020, the Court ordered Plaintiff to file with the Court a copy of the
proof of service showing proper service on defendants within 60 days, or to file with the
Court a brief explaining why he had not yet served the complaint on the named defendants.
Plaintiff has done neither.

Rule 4(m) of the Federal Rules of Civil Procedure requires that a complaint be served
within 90 days of filing. Rule 4(m) also allows for the time for service to be extended upon
either a showing of good cause for the defective service or, if there is no good cause, the
court has discretion to dismiss without prejudice or extend the time period. See Fed. R. Civ.
P. 4(m).

Accordingly, within twenty-one (21) days of the date of this order, Plaintiff is
ORDERED to either (a) show good cause in writing why he has not served the
Complaint or (b) file with the Court a copy of the proof of service showing that he has
served the Complaint in compliance with the Federal Rules of Civil Procedure. Plaintiff
is expressly forewarned that failure to comply will result in a recommendation of
dismissal without prejudice.

CV-90 (12/02) CIVIL MINUTES-GENERAL Initials of Deputy Clerk: nb
Page 1 of 1

 
